 

Case: 1:20-cr-00256 Document #: 5 Filed: 06/17/20 Page 1 of 2 PagelD #:17

UNITED STATES DISTRICT COURT __ SON 17 ate if
seeTADASTERN DIVISION CERRES'SGBRUTON
UNITED STATES OF AMERICA
No. 20 CR 256
. Vielation: Title 18, United! States’ Code,
BRANDON PEGUES Section 922(g)(1) suoce KENDALL

MAGISTRATE JUDGE FUENTES
The SPECIAL JANUARY 2019 GRAND JURY charges: .

On or about May 31, 2020, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere,
BRANDON PEGUES,

defendant herein, knowing that he had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year, did knowingly possess, in
and affecting interstate and foreign commerce, a firearm, namely, a loaded Glock
Model 19, 9mm semiautomatic pistol, bearing serial number SHA485, which firearm
had traveled in interstate and foreign commerce prior to defendant’s possession of

the firearm;

In violation of Title 18, United States Code, Section 922(g)(1).

 

 
 

Case: 1:20-cr-00256 Document #: 5 Filed: 06/17/20 Page 2 of 2 PagelD #:18

FORFEITURE ALLEGATION
The SPECIAL JANUARY 2019 GRAND JURY further alleges:
1. Upon conviction of an offence in violation of Title 18, United States Code,
Section 922(g)(1), as set forth in this Indictment, defendant shall forfeit to the United
States of America any firearm and ammunition involved in and used in the offense,

as provided in Title 18, United States Code, Section 924(d)(1) and Title 28, United

States Code, Section 2461(c).

2. The property to be forfeited includes, but is not limited to a Glock Model
19, 9mm semiautomatic pistol, bearing serial number SHA485, and associated

ammunition.

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY
